Exhibit 10.1
AMENDMENT NO. 1 TO THE
SECURITIES PURCHASE AGREEMENT
     This Amendment No. 1 (this “Amendment”) to the Securities Purchase
Agreement, by and between Oncothyreon Inc., a Delaware corporation (the
“Company”), and _________ (“Investor”) is dated as of September 28, 2010 and
amends the Securities Purchase Agreement dated as of September 23, 2010 (the
“Purchase Agreement”) by and among the Company and the Purchasers (as defined in
the Purchase Agreement). Investor is one of the Purchasers party to the Purchase
Agreement. The Company and the Investor shall be referred to collectively herein
as the “Parties.” All capitalized terms used but not defined in this Amendment
shall have the meanings assigned to such terms in the Purchase Agreement.
RECITALS
          A. The Purchase Agreement contemplates that the Company will issue and
sell to the Purchasers thereunder an aggregate of 4,242,870 Shares and Warrants
to acquire up to that number of additional shares of Common Stock equal to
seventy-five percent (75%) of the number of Shares purchased by each Purchaser
(rounded down to the nearest whole share).
          B. Section 6.4 of the Purchase Agreement provides that any term
thereof may be amended by a written instrument referencing the Purchase
Agreement and signed by the Company and the Purchasers of at least two-thirds of
the Shares purchased as of the Closing Date.
          C. The Company and the Investor desire to amend the Purchase Agreement
as set forth herein.
     NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Amendment, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:
AGREEMENT
     1.1 Amendment to Exercise Price. That all references to the exercise price
of the Warrants set forth in the Purchase Agreement and the form of Warrant
attached thereto as Exhibit A shall be deemed to be $4.24 per share.
     1.2 Company Representations. The Company hereby represents and warrants to
the Investor that this amendment is required by The NASDAQ Stock Market LLC to
comply with its listing standards and no Purchaser has or will receive any
consideration in connection with the amendment of the Purchase Agreement.
     1.3 Condition to Effectiveness. The effectiveness of this Amendment shall
be contingent on the execution by each Purchaser of an amendment to the Purchase
Agreement that is substantially the same as this Amendment.
     1.4 Effect of Amendment. Except as set forth in this Amendment, the
provisions of the Purchase Agreement shall remain unchanged and shall continue
in full force and effect.
     1.5 Governing Law. This Amendment shall be governed in all respects by the
internal laws of the State of New York as applied to agreements entered into
among New York residents to be performed entirely within New York, without
regard to principles of conflicts of law.

 



--------------------------------------------------------------------------------



 



     1.6 Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one instrument
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment Number
One to the Securities Purchase Agreement to be duly executed by their respective
authorized signatories as of the date first indicated above.

            ONCOTHYREON INC.
      By:           Name:           Title:        

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



     
NAME OF PURCHASER:
   
 
   

              By:                  
 
  Name:        
 
  Title:        

     
Aggregate Purchase Price (Subscription Amount): $
   
 
   

     
Number of Shares to be Acquired:
   
 
   

     
Underlying Shares Subject to Warrant:
   
 
    (  % of the number of Shares to be acquired)
 
   
Address for Notice:
   
 
   
 
     
 
     
 
     

     
Telephone No.:
   
 
   

     
Facsimile No.:
   
 
   

     
E-mail Address:
   
 
   

     
Attention:
   
 
   

Delivery Instructions:
(if different than above)

     
c/o
   
 
   

     
Street:
   
 
   

     
City/State/Zip:
   
 
   

     
Attention:
   
 
   

     
Telephone No.:
   
 
   

